This was a very close case upon the facts. In submitting to the jury as a question of negligence the motorman’s failure to sound bell or gong upon approaching the middle of the* block where the accident happened, we think the court erred, although no exception thereto was taken. We, therefore, in our discretion reverse the judgment and grant a new trial, with costs to abide the event, since the above submission, though not excepted to, deprived the defendant of a fair trial. Jenks, P. J., Mills, Rich, Kelly and Jaycox, JJ., concur.